Citation Nr: 1612448	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-41 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for lung disability, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to October 1973 and from October 1977 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2014, the Board remanded these matters for additional development, and the claims have now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Unfortunately, another remand is needed in this case.

Review of the evidence currently of record indicates that not all of the Veteran's medical records have been obtained.  Specifically, the Appeals Management Center (AMC) indicated in the March 2015 supplemental statement of the case that it reviewed the Veteran's VA treatment records dated through February 2015.  However, the evidence currently of record only includes his VA medical records dated up until November 2014.  As not all potentially pertinent evidence is currently before the Board, a remand is needed in order to obtain the Veteran's outstanding VA treatment records.

Further, it is unclear whether the service treatment records currently in evidence are complete.  The Board notes that evidence includes the second page of what appears to be the Veteran's 1973 separation report of medical history, but does not include the first page of this record.  Thus, a complete copy of this document has not been obtained.  Moreover, in a February 2016 written brief, the Veteran's representative highlighted that a separation report of medical history associated with the Veteran's October 1979 separation examination is not included in his service treatment records.  Although it is unclear whether the Veteran was afforded the opportunity to complete this health questionnaire in connection with his 1979 discharge, the originating agency must undertake appropriate action to obtain this outstanding evidence, if in existence, and a complete copy of the 1973 separation report of medical history or otherwise determine that this evidence is unavailable.  

The Board also finds that additional VA medical opinions must be obtained to address the claims for service connection for back, bilateral knee, and bilateral foot disabilities, as the most recent July 2014 VA etiological opinions addressing these disorders are inadequate for adjudication purposes.  

Regarding the Veteran's currently diagnosed degenerative arthritis of the thoracolumbar spine, the examiner opined that the disorder was less likely as not incurred or caused by the Veteran's claimed in-service injuries due to jumping from a helicopter 35 feet from the ground in 1971, moving radios, and lifting engines during service.  The examiner rationalized that it would be expected for the Veteran to have ongoing symptoms and treatment due to compression fractures that could have occurred at the time of the 1971 in-service jump.  However, this rationale is speculative in nature, does not consider any other possible injuries or disorders stemming from the in-service jump, and does not address whether the Veteran sustained injuries due to heavy lifting during his second period of service.  Additionally, the examiner's opinion is primarily based on the absence of evidence of a chronic lumbar condition shown during his second period of service and does not adequately consider the Veteran's statements of continued back symptoms since active duty.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).    

As for the bilateral knee and foot claims, the July 2014 examiner diagnosed arthritis of the knees, metatarsalgia and peripheral neuropathy of the feet and opined that it was less likely than that that these disorders had their onset within a year of service or are related to service.  The examiner solely based these opinions against the claims on the absence of knee or foot complaints or treatment shown during service, without consideration of the Veteran's competent statements of continued knee and foot symptomatology since service.  Id.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies in the July 2014 VA etiological opinions, and in order to ensure compliance with the May 2014 remand directives, the RO or the AMC must obtain addendum opinions that adequately address the etiologies of the Veteran's back, bilateral knee, and bilateral foot disorders.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate action to obtain a complete copy of the Veteran's 1973 separation report of medical history, and the October 1979 separation report of medical history (if in existence).  Development to obtain the reports should continue until it is determined that the evidence does not exist or further efforts to obtain the evidence would be futile.  If either report is not obtained, the Veteran should be appropriately notified and requested to provide a copy of any such report in his possession. 

2.  Undertake appropriate action to obtain any other outstanding evidence pertinent to the claims, to include the Veteran's VA treatment records dated from November 2014 to the present.  

3.  After completion of all necessary records development, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise, other than the July 2015 VA examiner, to determine whether the Veteran's currently diagnosed back, right knee, left knee, and bilateral foot disorders are etiologically related to his active service.  A reexamination of the Veteran is not necessary, unless determined by the physician providing the requested opinions.

Based upon review of all pertinent evidence of record, the physician must opine as to each back, knee, and foot disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder had its onset during service, was manifested within a year of his separation from service (in either October 1973 or October 1979), or is otherwise related to service, to include injuries sustained from jumping from a helicopter 35 feet from the ground, moving radios, and lifting engines.

In providing the requested opinions, the examiner must discuss and consider the Veteran's statements regarding the onset and progression of the claimed disorders and assume that the Veteran is a reliable historian.

The examiner must also consider and reconcile any conflicting medical evidence or opinions of record.

The examiner must provide the rationale for all opinions expressed or explain why an opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




